Citation Nr: 0930216	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-35 546	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for diabetic retinopathy.

2.  Entitlement to a higher initial evaluation for diabetic 
neuropathy of the right upper extremities evaluated as 
noncompensable prior to October 21, 2008, and as 30 percent 
disabling since October 21, 2008.

3.  Entitlement to a higher disability rating for diabetic 
neuropathy of the left upper extremity evaluated as 
noncompensable prior to October 21, 2008, and evaluated as 20 
percent disabling since October 21, 2008.

4.  Entitlement to an initial disability evaluation in excess 
of 60 percent for coronary artery disease.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for coronary artery disease and assigned an 
initial disability evaluation of 30 percent, effective July 
24, 2003.  In addition, this rating decision granted separate 
ratings for diabetic retinopathy and diabetic neuropathy of 
the upper extremities, evaluated as noncompensable.  These 
separate ratings were made effective August 26, 2003.  

In a September 2004 rating decision, the initial disability 
rating for coronary artery disease was increased to 100 
percent from July 24, 2003 to September 30, 2004; and to 60 
percent, effective October 1, 2004.  

In January 2008, the Board remanded these matters for 
additional development and adjudication.  

A February 2009 rating decision increased the initial rating 
for diabetic peripheral neuropathy to 30 percent for the 
right upper extremity and to 20 percent for the left upper 
extremity, both effective October 21, 2008.  This decision 
resulted in a combined rating of 100 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The Veteran's representative at the Board has contended that 
VA treatment records have not been obtained.  He also argues 
that VA examinations conducted in October 2008, are 
inadequate, because the examiners did not have access to all 
treatment records.

The February 2009 supplemental SOC indicates that both 
"electronic and hard copy" VA Medical Center (VAMC) records 
dated through February 2009 were reviewed.  As the 
representative has pointed out, VA treatment records 
subsequent to November 2004, with the exception of a January 
2008 optometry treatment note, are not contained in the 
claims file.  

In addition, the report of the October 2008 VA cardiac 
examination suggests that there are relevant VA treatment 
records which are not contained in the claims file.  The 
October 2008 VA cardiac examiner referenced the results of a 
July 2008 VA perfusion study that demonstrated "marked 
reversible ischemia and global hypokinesis and a left 
ventricular ejection fraction of 43 percent."  The examiner 
also referenced a 2007 operation to place a stent.  

VA has a duty to obtain pertinent VA treatment records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the Veteran's treatment for 
retinopathy, neuropathy or heart disease 
at the Philadelphia VA Medical Center 
subsequent to November 2004.  All attempts 
to obtain these records should be 
documented.  If these records are 
unavailable, this should also be 
documented.

2.  If additional records are obtained, 
the claims folder with the newly obtained 
records should be referred to the 
examiners who conducted the October 2008, 
VA examinations for review.  The examiners 
should note that the records were reviewed 
and add any additional comments that they 
deem warranted.

If the previous examiners are not 
available, the claims folder should be 
provided to a physician with the necessary 
expertise to render a medical opinion in 
this case.

The examiner should review the claims 
file, including any newly acquired 
treatment records, to determine whether 
any modifications or addendums are 
required to the October 2008 reports.

3.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


